Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional threads which differ from the thread must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 10-15, 17-20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,755,601) in view of Brinkerhoff (US 497,702).  Ohta shows a weld nut assembly (1) comprising: an annular flange, an integral annular body, an inner bore including a threaded portion for receiving a screw in both the annular flange and annular body portions, and a portion of the inner bore proximate the annular flange has a variable diameter different from a portion of the inner bore at the annular body portion.  A bottom of the flange includes weld projections (2) welded to a surface of a planar structure (4) where the vehicle is only included in the preamble as an intended use of which Ohta would be capable of.

    PNG
    media_image1.png
    322
    847
    media_image1.png
    Greyscale

Ohta does not disclose the inner bore with additional threads which differs from the threads nor does Ohta disclose the inner bore with a smooth surface for locking a screw.  Brinkerhoff discloses a nut (A) comprising a thread (a) and an additional thread (a3) which differs from the thread and also another embodiment with a smooth surfaces (a1).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to provide the nut of Ohta with threads which differs or a smoother surface as disclosed in Bringerhoff in order to provide a thread lock to better secure a screw.

Claims 1-5, 7-9, 10-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rohe (US 2,784,758) in view of Brinkerhoff (US 497,702).  In the embodiment shown in Fig. 6, Rohe shows a weld nut assembly comprising: an annular flange, an integral annular body, an inner bore including a threaded portion for receiving a screw in both the annular flange and annular body portions, and a portion of the inner bore proximate the annular flange has a variable diameter different from a portion of the inner bore at the annular body portion.  A bottom of the flange includes an annular weld ring (16c) for welding to a surface of a planar structure (7) where the vehicle is only included in the preamble as an intended use of which Rohe would be capable of.

    PNG
    media_image2.png
    213
    760
    media_image2.png
    Greyscale

Rohe does not disclose the inner bore with additional threads which differs from the threads nor does Rohe disclose the inner bore with a smooth surface for locking a screw.  Brinkerhoff discloses a nut (A) comprising a thread (a) and an additional thread (a3) which differs from the thread and also another embodiment with a smooth surfaces (a1).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to provide the nut of Rohe with threads which differs or a smoother surface as disclosed in Brinkerhoff in order to provide a thread lock to better secure a screw.

Conclusion
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited is to show other examples of thread locks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677